The Chief Justice
delivered the opinion of the court.
The action in this case being founded upon a writing which is alledged to be subscribed by the name, but not averred to be under the seal of the corporation, cannot be sustained. According to the principles of the common law, á corporation aggregate can only contract by its common seal, that being the only mode by which it can manifest its intention, and we know of no statutory provision which enabled the corporation to bind itself, otherwise in this case. The judgment of the circuit court in favor of the the corporation, is, therefore, correct, and must be affirmed with cost.